DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 8 and 14, Gallagher et al (US 2009/0268722 A1) teaches a control plane function network element (see Fig.5 to Fig.8), comprising a memory configure to store program instruction (see [0354], [0355], [0356], “memory”), and a processor coupled to the memory (see [0354], [0355], [0356], “memory”, “processor”), and configured to execute the program instructions (see [0354], [0355], [0356], “memory”, “processor”, “instruction”), bearer (see [0007], [0070], [0102], “bearer”), switch (see [0006], [0012], [0075], “switch”), a protocol data unit (PDU) (see [0201], [0278] to [0281], [0285], “Protocol Data Unit (PDU)”), a packet data network (PDN) (see [0094], [0107], [0108], [0148], [0149], “Packet Data Network (PDN)”), tunnel (see [0096], [0127], [0177], [0193], “tunnel”).
 	Gallagher et al (US 2009/0268722 A1) fails to teach to cause the control plane function network element to: determine at least one bearer that needs to be established in response to a protocol data unit (PDU) session of a terminal in a first network to be switched to a packet data network (PDN) connection in a second network; and obtain 
  	Dependent claims 2-7, 9-13 and 15-20 are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Chowdhury (US 8,743,696 B2).
 	Lundin (US 8,537,754 B2).
 	Lager et al (US 6,636,502 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642